Title: To Benjamin Franklin from William Smith, 3 May 1771
From: Smith, William
To: Franklin, Benjamin

Sir
Philada. May 3d. 1771
Agreeable to the Directions of our Philosophical Society, I have sent in a small Box by Faulkner, (directed to you) 11 Copies of the 1st. Vol. of the Transactions of the said Society; which they request you, as their President, to deliver as they are directed viz 1 Copy to the Royal Society; Do. Royal College of Physicians; Society of Arts &c. British Musaeum; Dr. Fothergill; the Astronomer Royal; Sir George Saville Bart. Mr. Ferguson; Mr. Nairne; and Mr. Coombe. There is only one Copy for yourself; but the small Box would hold no more. You will however receive another Box with Copies for the Learned Societies abroad, amounting to more than a Dozen in Number as soon as we can draw up the Letters intended to accompany them; some of which are to be in French, and some in Latin. In that Box there will be 2 or 3 Copies for you to give such of your friends, as you may think wish well to our infant Undertaking and will not be too critically severe on these our first Essays.
I should be glad the Astronomer Royal had his assoon as convenient. I hope you will have no Difficulty in getting the Books Landed, as they are directed, and appear to be Presents and not for Sale. I am Sir Your most obedient humble Servant
William Smith
Dr Franklin
 Addressed: To / Dr. Benjamin Franklin / in Craven Street / London